DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.
 
3.	Claims 32-36, 38, 40-48 and 50-57 are pending upon entry of amendment filed on 6/17/21.

4.	Applicant’s submission of IDS filed on 10/15/21 has been acknowledged.

EXMINER’S AMENDMENT

5.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for the Examiner’s amendment was given in a telephone interview with Ms. Jacqualine Nquyen on 11/3/21.

7.	IN THE CLAIMS:

Cancel claim 46.

8. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 32-36, 38, 40-45, 47-48 and 50-58 are allowed.  

Upon approval of the terminal claimer filed on 10/15/21, the rejections of record has been withdrawn.

The references listed in the IDS filed on 10/15/21 do not suggest purification conditions required by the claimed invention.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (U.S. 2010/0278822 or U.S. Pat. 9,248,182 of record) neither teach nor suggest purification of antibody by separating phospholipase-B like 2 protein with fatty acid ester at a given concentration required by the claimed method.  The instant application recognizes phospholipase B-like 2 protein as host cell protein impurities and remove such impurities by protein affinity capture and hydrophobic interaction chromatography (HIC) at concentration of antibody above 150mg/ml.

9.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 3, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644